Wright, J.
This cause was affirmed at the June Term, 1861, without a formal opinion. An application for a rehearing has since been made, and the same is now overruled upon the following ground: — ■
The case was submitted to the court below without the intervention of a jury. Upon all the testimony which is reported to this court, the finding was for plaintiff. The facts were not found, however; nor was there any motion for a new trial. Upon the authority of Warner v. Pace, 10 Iowa 391 and Corner & Co. v. Gaston, Ib. 512, we can not review the finding.
Petition overruled.